Citation Nr: 1241060	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain.  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected lumbosacral strain.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected lumbosacral strain.  

6.  Entitlement to service connection for a nervous condition as secondary to service-connected lumbosacral strain.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a total rating based individual unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Board notes that the issue of TDIU is held in abeyance pending the completion of the requested development, because where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The issues of entitlement to a rating in excess of 10 percent for service-connected lumbosacral strain, entitlement to service connection for a cervical spine disability, and entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1972 rating decision denied the Veteran's claim for service connection for neck condition.  

2.  The evidence associated with the claims file since the June 1972 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for cervical spine disability. 

3.  The Veteran has not been diagnosed with a nervous condition other than PTSD.  

4.  The Veteran has not been diagnosed with peripheral neuropathy of the left upper extremity. 

5.  The Veteran has a current diagnosis of PTSD that has been related to combat service in Vietnam.




CONCLUSIONS OF LAW

1.  The June 1972 rating decision denying service connection for neck condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2012).

2.  The evidence received since the June 1972 rating decision, denying service connection for neck condition, is new and material; the criteria for reopening the claim for service connection for cervical spine disability (previously claimed as neck condition) are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for establishing entitlement to service connection for a nervous condition other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

5.  The criteria for the establishment entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, April and July 2007 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letters also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private treatment records, VA outpatient treatment records, VA examination reports, and written statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

II.  Legal Criteria

A.  Petition to Reopen

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in June 2007; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2012), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

III.  Analysis

A.  Petition to Reopen Claim

In a June 1972 rating decision, the RO denied service connection for a neck condition.  The evidence of record at that time consisted of the Veteran's service treatment records and the report of a March 1972 VA examination.  

The evidence added to the record since the June 1972 rating decision consists of testimony from the Veteran, VA treatment records, as well a September 2007 VA examination report.  At the Veteran's February 2009 regional office hearing he testified that his cervical spine condition was a result of his military service.  He further testified that he had been told by VA treating physicians that his current condition was as a result of his military service.  VA treatment records show treatment for a cervical spine disability and a September 2007 VA examination report shows that the Veteran was diagnosed with cervical osteoarthritis.  

The Veteran's claim was denied because there was no evidence that the Veteran had a cervical spine disability.  (See June 1972 rating decision).   

As such, the evidence that has been submitted since the June 1972 rating decision, namely the September 2007 VA examination report, is both new and material because it shows that the Veteran has been diagnosed with a current cervical spine disability.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim-the diagnosis of a current cervical spine disability.  

After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a cervical spine disability.  Therefore, the claim for service connection for a cervical spine disability is reopened.  See 38 C.F.R. § 3.156(a).  

B.  Nervous Condition

The Veteran has alleged that he has developed a nervous condition other than PTSD as a result of his service-connected lumbosacral strain disability.  However, the Board has carefully reviewed the Veteran's entire claims file and all of the medical evidence of record and there is no evidence of a diagnosis of a nervous condition other than PTSD.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  

C.  Neuropathy of the Left Upper Extremity

The Veteran has alleged that he has developed neuropathy of the left upper extremity as a result of his military service and or his service-connected lumbosacral strain disability.  However, the Board has carefully reviewed the Veteran's entire claims file and all of the medical evidence of record and there is no evidence of a diagnosis of neuropathy of the left upper extremity.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  




D.  PTSD

The Veteran has alleged that he currently suffers from PTSD as a result of his military experiences when he was serving in the Republic of Vietnam during the Vietnam War.  

After a careful review of the evidence of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran suffers from PTSD which has been casually related to combat service, and service connection is warranted. 

The Board has first considered the question of whether the Veteran has a confirmed diagnosis of PTSD.  In this regard, the Board observes that this diagnosis is clearly indicated in the VA medical records.  (See VA medical record dated April 2007). 

The Veteran's claim was denied by the RO because VA was unable to verify the Veteran's reported stressor.  However, given the nature of the Veteran's military service, it appears that verification of the stressor is not necessary.  

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.  In this case, though the Veteran's DD Form 214 does not necessarily demonstrate participation in combat through the award of a Combat Infantry Badge, personnel records show that the Veteran participated in operations against "aggressive communist forces while in Vietnam."

Thus, the evidence record shows that there is medical evidence diagnosing the Veteran's PTSD in accordance with § 4.125(a) (i.e., DSM-IV).  In additional, a link has been established by medical evidence, between current PTSD symptoms and an in-service stressor.  (See VA outpatient treatment records).  Finally, there is credible supporting evidence that the claimed in-service stressor occurred.  


Therefore, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.


ORDER

New and material evidence having been received, service connection for a cervical spine disability, is reopened, and is granted to this extent only. 

Entitlement to service connection for a nervous condition other than PTSD is denied.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected lumbosacral strain is denied.  

Entitlement to service connection for PTSD is granted.  


REMAND

A.  Lumbar Spine

With regards to the Veteran's claim for entitlement to a rating in excess of 10 percent his service-connected lumbar spine condition, the Board has determined that further development is necessary.  

With respect to a claim for increase, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Given that the Veteran's service-connected lumbar spine was last examined by the VA in September 2007, the fact that he was seen in the Emergency room in June 2009 reporting lumbar spine symptoms and the fact that his testimony at a February 2009 regional office hearing essentially alleged a worsening of symptomatology, the Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected condition.  


B.  Cervical Spine

Having reopened the Veteran's claim for entitlement to service connection for a cervical spine disability, the Board has determined that further development of the Veteran's claim is warranted.  Specifically, the Veteran should be afforded a VA examination in order to determine whether the Veteran's current cervical spine disability is etiologically related to his military service or his service-connected lumbar spine disability.  

Under the VCAA, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, service treatment records show that the Veteran complained of pain in the left side of his neck.  Upon physical examination, swelling and tenderness were noted.  He was assessed as having a muscle spasm.  In addition, at a September 2007 VA examination the Veteran was diagnosed with cervical osteoarthritis.  At the Veteran's February 2009 hearing, the Veteran testified that he had been told by his physical therapist that his current cervical spine disability was related to his military service.  

Given the holding in McLendon and the evidence of record, the Board finds that a VA medical opinion should be obtained in order to determine whether the Veteran's current cervical disability is etiologically related to his in-service injury to the neck.  Additionally, since the Veteran has also alleged that his cervical spine disability has been caused or aggravated by his service-connected lumbar spine disability, an opinion regarding that matter should also be obtained.  


C.  Neuropathy of the Left Lower Extremity

With respect to the Veteran's claim for entitlement to service connection for neuropathy of the left lower extremity as secondary to service-connected lumbosacral strain, the Board has determined that an additional medical opinion should be sought.  

An October 2007 VA opinion found that it less likely than not that the Veteran's lower extremity radiculopathy was related to his service-connected lumbosacral strain.  In explaining the rationale for the opinion, the examiner indicated that there was documented medical evidence that the Veteran was involved in a motor vehicle accident, not in service, that led to the development of lumbar pain and lumbar disc disease requiring a lumbar laminectomy.  She also stated that there was documented medical evidence that the Veteran had a normal spine x-ray in service on March 29, 1972 and that per the Veteran's statement; he hurt his back falling off a rope in 1969.  The examiner noted that there are no service treatment records in the file regarding this event. 

The Veteran's representative has argued that this opinion is inadequate, essentially arguing that the examiner failed to address the question at hand and rather seemed to challenge whether the Veteran's initial back injury was related to service (even though he has been service-connected since 1971 for lumbosacral strain).  The Board agrees and finds that an additional opinion should be obtained which takes into account the Veteran's accurate medical history.  

D.  TDIU

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims.  A decision at this juncture would be premature and could prejudice the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.


2.  The RO/AMC should provide the Veteran a VA orthopedic examination to determine the current severity of the Veteran's service-connected lumbosacral spine disability and the etiology of any cervical spine disability.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of all applicable rating criteria for these disabilities. 

The examination of the lumbar spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations (e.g., radiating pain into an extremity).  The examiner should also specifically state if ankylosis and muscle spasm are present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any lower extremity radiculopathy is related to the Veteran's service-connected lumbrosacral strain.  In reaching an opinion the examiner should specifically consider (1) the September 2007 VA examination report which diagnosed the Veteran with bilateral neural foraminal stenosis with compression L4-5, L5 S1 and bilateral lower extremity radiculopathy and (2) the March 1972 VA examination report which shows that the Veteran was diagnosed with lumbosacral strain and radiculopathy. 

For any cervical spine condition that is diagnosed, the examiner should express an opinion as to (1) whether it is more likely, less likely, or at least as likely as not that the condition is related to his active military service and (2) whether it is more likely, less likely, or at least as likely as not the Veteran's service-connected lumbosacral strain caused him to develop a cervical spine disability; or, did it aggravate (permanently worsen) the cervical spine disability beyond the natural progress of that condition?
In rendering the medical opinions, the examiner should specifically review and consider: 

(a) the Veteran's March 1972 treatment record which show in-service treatment for the neck;

(b) any examination report or report of medical history provided at separation from service;

(c) the September 2007 VA examination report which shows that the Veteran was diagnosed with cervical osteoarthritis.  
 
All opinions and conclusions expressed must be supported by a complete rationale in a type-written report.  

 

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


